Citation Nr: 1704352	
Decision Date: 02/13/17    Archive Date: 02/23/17

DOCKET NO.  10-46 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of an eye injury.

2.  Entitlement to a rating in excess of 10 percent for right shoulder strain.

3.  Entitlement to a rating in excess of 10 percent for left shoulder strain.


REPRESENTATION

Veteran represented by:	Asia A. Smith, Agent


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1990 to July 1991 and June 2003 to October 2003.  He also had a verified period of active duty for training (ACDUTRA) from June 1986 to October 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2009 and November 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Huntington, West Virginia and Atlanta, Georgia, respectively.  The Atlanta RO has jurisdiction over the appeal.

In December 2014, the Veteran testified at a video conference hearing before a Veterans Law Judge of the Board.  Unfortunately, the Board was unable to produce a transcript to associate with the claims file.  As such, in March 2015, this matter was remanded by the Board so that the Veteran may be afforded the opportunity to testify at an additional hearing.  He was afforded an additional Board hearing in May 2015, wherein he testified at a video conference hearing before the undersigned.  A transcript of that hearing has been associated with the Veteran's claims file.  See 38 C.F.R. § 20.717 (2016).

This matter was previously before the Board in August 2015, when it was remanded for additional development.  Unfortunately, as there has not been substantial compliance with the remand directives, the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  



REMAND

The Board apologizes for the delay, but additional development is required to ensure compliance with prior remand directives.

The Veteran asserts that his current eye problems are the result of exposure to gas and chemicals during gas chamber and biochemical training.  He has testified as to ongoing eye symptoms since that time, noting that his eyes would burn and become red and blurry, especially in sunlight or smoky conditions.  He indicated that he had not had such symptoms prior to going through a gas chamber, and that his eyes had become sensitive to light as a result.  He added that he would undergo regular Nuclear Biochemical (NBC) Warfare Training approximately twice yearly, which also exposed his eyes to various chemicals.

A May 1988 service treatment record (STR) shows that the Veteran reported redness and burning in his eyes, and indicated he had been in the gas chamber the prior week and noticed a burning sensation in his eyes at that time.  He was diagnosed with infected bulbar conjunctiva.  The May 1991 separation report shows that he reported having eye trouble.  

A June 2009 VA treatment record shows that the Veteran reported blurred vision and burning eyes for approximately 8 months.  A July 2012 VA treatment record shows that he used eye drops as needed.  A February 2014 VA treatment record shows active problems of pain in or around eye and swelling or mass of eye.

Pursuant to the August 2015 Board decision, the Veteran was afforded a VA eye examination in October 2015.  The examiner noted a May 1988 diagnosis of conjunctival hyperemia of both eyes.  The examiner also noted an October 2015 diagnosis of blepharitis of both eyes, but found that the Veteran currently did not have eye redness.  The examiner opined that it is less likely than not that there is a bilateral eye condition of redness that was caused by an event/exposure in the military, because he did not currently have conjunctival eye redness or hyperemia.  However, this opinion is inadequate, as the examiner did not discuss the VA treatment records that showed at some point during the pendency of the claim he had blurred vision and burning eyes.  Thus, an additional opinion of etiology is warranted.

Regarding the Veteran's bilateral shoulder disability, the November 2015 VA examination is inadequate for rating purposes.  Correia v. McDonald, 28 Vet. App. 158 (2016) (38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint).  Accordingly, an updated VA examination is necessary.  

Any outstanding VA treatment records should also be secured on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA treatment records.

2.  Then obtain an addendum opinion from a VA ophthalmologist other than the October 2015 VA examiner to determine the etiology of any current eye disability.  No additional examination of the Veteran is needed, unless the examiner determines otherwise.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner.  The examiner is requested to address the following:

(a)  Review the June 2009 VA treatment record showing that the Veteran reported blurred vision and burning eyes for approximately 8 months, the July 2012 VA treatment record showing that he used eye drops as needed, and the February 2014 VA treatment record showing active problems of pain in or around eye and swelling or mass of eye.  Determine whether these symptoms are reflective of a current eye disorder, and if so, provide a diagnosis.  If these symptoms do not represent a current eye disorder, provide a rationale for this conclusion.  Please be advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions in this regard.  If the Veteran's reports of symptomatology are rejected, provide a reason for this conclusion.

(b)  Then, for each diagnosed eye condition, to include conjunctival hyperemia, blepharitis, and any eye disorder diagnosed in part (a) above, please opine as to whether it is at least as likely as not (e.g., a 50 percent probability or greater) that such disability had its onset in or is otherwise the result of service, to include exposure to gas and chemicals during gas chamber and biochemical training therein.  In so opining, please specifically address the May 1988 STR documenting redness and burning in the Veteran's eyes post-gas chamber training.

Please provide a robust rationale, and also note that the absence of evidence of treatment for a particular eye disability in the Veteran's STRs cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  

3.  Then schedule the Veteran for a VA examination to determine the current nature and severity of his bilateral shoulder disability.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner.

Full range of motion testing must be performed where possible.  The joints involved should be tested in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

4.  Then, after taking any development deemed necessary, readjudicate the issues on appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




